       Case 2:20-cv-00517-JTM-DMD Document 48 Filed 02/09/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION NO. 20-517
         Plaintiff                        *
                                          *
VERSUS                                    *     JUDGE MILAZZO
                                          *
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *
PARISH, DANNY CULPEPER. AND               *     JURY DEMAND
KEITH CANIZARO                            *
            Defendants                    *
******************************************************************************

                              MOTION FOR COMPEL DISCOVERY

        NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith, Danny Culpeper and Keith Canizaro (collectively “Defendants”), to

respectfully move this Honorable Court pursuant to Rule 37(a) of the Federal Rules of Civil

Procedure for an order to compel Plaintiff to respond to Defendants’ discovery requests. The legal

delays have passed since Defendants have made their requests, and Plaintiff has refused to answer

Defendants’ requests fully and completely without reasonable objection.12

        Defendants addressed with Plaintiff the deficiencies with his responses to the above-

mentioned discovery requests in a letter attached to this Motion as Exhibit C. The parties conferred

in an attempt to resolve this discovery dispute without the intervention of this Court, however this

effort was not successful. The grounds for Defendants’ motion are more fully set forth in the

attached memorandum in support.


1
  See Plaintiff’s Answers and Responses to Defendants’ First Set of Interrogatories, Requests for Production and
Requests for Admission with attached privilege log, attached as Exhibit A.
2
  See Plaintiff’s Supplemental Responses to Defendants’ First Set of Discovery Requests, attached as Exhibit B.

                                                  Page 1 of 2
      Case 2:20-cv-00517-JTM-DMD Document 48 Filed 02/09/21 Page 2 of 2




       WHEREFORE, Defendants pray that this Court issue an order that Plaintiff respond fully

and completely to Defendants’ discovery requests, and that he be ordered to pay Defendants’

reasonable expenses, including attorney’s fees, associated with the filing of this motion.

                                      Respectfully submitted,

                                      MILLING BENSON WOODWARD L.L.P.

                                                     Collings________________
                                      s/ Chadwick W. Collings ________________
                                      Chadwick W. Collings, T.A.             # 25373
                                      Henry M. Weber                         # 35374
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:    (985) 292-2001
                                      E-mail:       ccollings@millinglaw.com
                                      Attorneys for Defendants

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on February 9, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                 __s/ Chadwick W. Collings___
                                                  Collings___
                                     Chadwick W. Collings




                                            Page 2 of 2
